DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.

Response to Amendment
Applicant’s amendments and remarks, filed 05/05/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Status of Claims
Claims 1-2 and 4-11 are currently under examination. Claim 3 is cancelled.

Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/JP2017/010705, filed 03/16/2017, is acknowledged. 
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JAPAN 2016-062392, filed 03/25/2016, is acknowledged. The certified copies of the priority documents have been filed and entered as required by 37 CFR 1.55.

Withdrawn Objections/Rejections
The rejections of claims 4-10 under 35 USC 112(a) or first paragraph and of claims 6-10 under 35 USC 112(b) or second paragraph are withdrawn in view of the amendment of claim 4 with deletion of the terms “wherein the converter includes” differentiating the converter describing the encoder for the rotation of the imaging elements and the analog/digital converters converting analog signals into digital signals.
The rejections of claims 4-10 under 35 USC 112(a) or first paragraph and of claims 6-10 under 35 USC 112(b) or second paragraph are withdrawn in view of applicant’s arguments (on page 11) and/or amendments.

Response to Arguments
Applicant’s responses and arguments filed 05/05/2022 regarding claim rejections under 35 USC 103 have been fully considered.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claim 1 with subject matter from claim 2 and with changing a “determine” step with a “generate” step changing the scope of the invention as claimed for dependent claims 4-11, therefore necessitating new grounds of rejection. 
Applicant argues (on pages 11-17) after presenting the interpretation of the claim 1 in view of the specification and the interpretation of the Itoh teaching that Itoh does not teach all the limitations of claim 1 as amended such as “a logic device configured to generate a pulse signal representing a timing of sampling of an optical coherence signal for generating the optical tomographic image having a pulse train selected, based on the valid pulse from a pulse signal representing a cycle of a light source generating light for interfering with light from the optical transceiver by selecting the pulse immediately after the valid pulse from the pulse signal representing the cycle of the light source, and generating a signal having the selected pulse train as a pulse signal representing a timing of sampling of a reflected wave signal of the ultrasound wave from the ultrasound transceiver”.
In response, the examiner has relied upon Itoh to teach under the broadest reasonable interpretation a logic device (“board”/circuitry” Fig.4 unit 428 with time controlling unit 480) configured to generate a pulse signal (Fig.7 Pulse 726) representing a timing of sampling of an optical coherence signal for generating the optical tomographic image having a pulse train selected (Fig.7 initiating the sampling period 727) based on the valid pulse (Fig.7 pulse 712 validated by the extracted light signal 711) from a pulse signal representing a cycle of a light source (Fig.7 selected pulse train as represented by 701 for a cycle of light) generating light for interfering with light from the optical transceiver (Fig.7 generating interference light as sequence 703) by selecting the pulse immediately after the valid pulse from the pulse signal representing the cycle of the light source (Fig.7 pulse 726 selected after two time delays after pulse 712 as the pulse immediately after the pulse 712 appearing in the next pulse signal 703 representing the cycle of the light source). Therefore under the broadest reasonable interpretation, the examiner is considering Itoh as disclosing the amended limitation as presented. 
Regarding the limitation, “generating a signal having the selected pulse train as a pulse signal representing a timing of sampling of a reflected wave signal of the ultrasound wave from the ultrasound transceiver” the examiner has relied upon Itoh for teaching in Fig.5 the generation of a similar pulse signal from the same first signal from the photodetector ([0068] Fig.5 PD 462) directed to the time controlling unit 480 providing pulse signal with selected delays for generating a selected pulse representing a timing of sampling of a reflected of the ultrasonic wave signal ([0068] Fig.5 from pulse shaper 504 and Fig.7 pulse 722 with ultrasound sampling performed between pulses 722 and 726) and for the optical wave ([0068] Fig.5 from pulse shaper 506 and Fig.7 pulse 726) therefore having the same train but different timings, therefore reading on generating a signal having the selected pulse train as a pulse signal representing a timing of sampling of a reflected wave signal of the ultrasound wave from the ultrasound transceiver as claimed. 
Therefore, the Applicant’s argument is found not persuasive.
Applicant further argues (on page 17) that the dependent claims 2 and 11 are therefore allowable due to their dependency from claim 1.
In response, absent to the contrary, the same responses are presented for dependent claims 2 and 11 and the Applicant’s argument is found not persuasive.
Applicant argues (on page 17), regarding claim rejections under 35 USC 103 for dependent claims 4-10, that claims 4-10 are allowable for the same previous reasons.
In response, the examiner is presenting the same responses as presented for claim 1 and considers, absent to the contrary, the Applicant’s argument as not persuasive.
The Applicant’s arguments are therefore found not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ltoh et al. (USPN 20150005627 A1; Pub.Date 01/01/2015; Fil.Date 09/17/2014) .
Regarding claim 1, ltoh et al. teaches: an imaging apparatus (Fig. 1; element 103) for diagnosis configured to generate an ultrasound tomographic image and an optical tomographic image ([0006]; specifically the present application deals with tomographic images from ultrasound and from light interference which is seen as an optical tomographic image) of a diagnosis target site of a subject ([0098]; specifically display of blood vessels which is seen as imaging of a diagnosis target site of a subject) using a catheter (Fig. 1-2; specifically element 101 the catheter) which rotatably accommodates an imaging core provided with an ultrasound transceiver configured to transmit and receive an ultrasound wave and an optical transceiver configured to transmit and receive light ([0029]; specifically the rotating drive that rotates the cables and there are optical fiber cables (optical transceiver) and ultrasonic wave transmitting and receiving units), the imaging apparatus for diagnosis comprising:
a motor drive unit configured to be connected to the catheter and to rotate the imaging core (Fig. 4; specifically, elements 429 which is the control circuit for the motor connected to the Rotary Drive apparatus 404 which controls via 403 and 451 the rotation of the imaging core 220 connected to 101 the catheter); 
a converter (Fig.6 encoder unit 406) configured to receive a pulse signal corresponding to rotation of the imaging core ([0046] “a rotation angle of the radial scanning motor 405 is detected by an encoder unit 406”) and to convert a repetition frequency of the pulse signal into a converted pulse signal in accordance with a set number of radially-aligned lines configuring one frame of the ultrasound tomographic image ([0076] “the line data generating unit 601 generates the line data by using a signal of the encoder unit 406 of the radial scanning motor 405 output from the motor control circuit 429 so that the number of lines for one rotation of the radial scanning is 512” defining one rotation with 512 lines for a pull-back with aligned lines to reconstructed images as in [0049] for the ultrasound transducer);
a transmitting and receiving board configured to generate a drive signal for the ultrasound transceiver and to obtain the ultrasound tomographic image (abstract and [0007] specifically the transmitting and receiving unit which allows for generation of a tomographic image for one line in respective rotation positions and Fig. 4 with the rotary setting working in similar manner for both optical and ultrasonic transducers as in [0059]; specifically element 100 which is in communication with the signal processing unit which is two way communication and 100 communicating with 404 and 407 including the encoder 406 which is a two way communication) with the set number of radially-aligned lines based on the converter pulse signal ([0076] “the line data generating unit 601 generates the line data by using a signal of the encoder unit 406 of the radial scanning motor 405 output from the motor control circuit 429 so that the number of lines for one rotation of the radial scanning is 512” defining one rotation with 512 lines for a pull-back with aligned lines to reconstructed images as in [0049] for the ultrasound transducer) to transmit the generated drive signal to the ultrasound transceiver via the motor drive unit (Abstract and Fig. 4; where a transmitting and receiving unit can transmit and receive information meaning two way communication which is seen in Fig. 4 between the control circuitry, the signal processor and the rotary drive apparatus);
and a logic device configured to determine a valid pulse in accordance with the set number of radially-aligned lines from the converted pulse signal (Fig.4 system with ‘board/circuit” parts for generating and controlling the transmission of signals such as encoder connected to the optical rotary joint and providing signal for synchronization as in [0049]-[0050] with [0076] “the line data generating unit 601 generates the line data by using a signal of the encoder unit 406 of the radial scanning motor 405 output from the motor control circuit 429 so that the number of lines for one rotation of the radial scanning is 512” therefore defining a scanning rate of 512 lines per revolution or frame, wherein the logic device is a set of elements including the demodulator 426 in Fig.4 to Fig. 6; specifically the combination of wave detector 454 for the ultrasound signal and demodulator 426 which extract a specific portion of the interference optical signal [0063] “the demodulator 426 performs a demodulation process of extracting only a signal portion of the interfered light, and the output is input into an A/D converter 427 as an interference light signal” to the signal processing unit 428 with the photo detector detecting the extracted light signal to output a trigger signal 712 as in [0088] wherein trigger pulse is interpreted as the valid pulse, the extraction being performed according to the sweeping frequencies within the set number of radially-aligned lines from the converted pulse signal associated to the optical interference signal within one frame as in Fig.7 703);                                                                                                                                                                                                                                                                                                           
and to generate a pulse signal representing a timing of sampling of an optical coherence signal for generating the optical tomographic image, a signal having a pulse train selected, based on the valid pulse from a pulse signal representing a cycle of a light source generating light for interfering with light from the optical transceiver by selecting the pulse immediately after the valid pulse from the pulse signal representing the cycle of the light source, and generating a signal having the selected pulse train as a pulse signal representing a timing of sampling of a reflected wave signal of the ultrasound wave from the ultrasound transceiver wherein Itoh teaches the logic device (board/circuitry in Fig.4) configured to generate a pulse signal (Fig.7 Pulse 726) representing a timing of sampling of an optical coherence signal for generating the optical tomographic image having a pulse train selected (Fig.7 initiating the sampling period 727) based on the valid pulse (Fig.7 pulse 712 validated by the extracted light signal 711) from a pulse signal representing a cycle of a light source (Fig.7 selected pulse train as represented by 701 for a cycle of light) generating light for interfering with light from the optical transceiver (Fig.7 generating interference light as sequence 703) by selecting the pulse immediately after the valid pulse from the pulse signal representing the cycle of the light source (Fig.7 pulse 726 selected after two time delays after pulse 712 as the pulse immediately after the pulse 712 appearing in the next pulse signal 703 representing the cycle of the light source). Itoh teaches also and generating a signal having the selected pulse train as a pulse signal representing a timing of sampling of a reflected wave signal of the ultrasound considering Itoh teaching in Fig.5 the generation of a similar pulse signal from the same first signal from the photodetector ([0068] Fig.5 PD 462) directed to the time controlling unit 480 providing pulse signal with selected delays for generating a selected pulse representing a timing of sampling of a reflected of the ultrasonic wave signal ([0068] Fig.5 from pulse shaper 504 and Fig.7 pulse 722 with ultrasound sampling performed between pulses 722 and 726) and for the optical wave ([0068] Fig.5 from pulse shaper 506 and Fig.7 pulse 726) therefore having the same train but different timings therefore having the same train but different timing, therefore reading on generating a signal having the selected pulse train as a pulse signal representing a timing of sampling of a reflected wave signal of the ultrasound wave from the ultrasound transceiver as claimed. 

Regarding the dependent claims 4-11, all the elements of these claims are instantly anticipated by Itoh.
Additionally, regarding claim 4, ltoh et al. teaches: a first and second A/D (analog to digital) converters (Fig.4 A/D 455 and 427) with the first A/D converter (Fig.4 A/D 455) is converting a transmitted signal of a received/reflected wave of the ultrasound wave received from the ultrasound receiver via the motor drive unit (Fig.4 signal received from imaging core 220, transmitted through the slip ring 451 as part of the motor drive unit/pull-back unit 102, to the receiver/transmitter box 452 then to wave detector 454 transmitting the signal to the A/D converter 455 to convert the signal to be transmitted to the image processing unit) therefore teaching a first A/D (analog to digital) converter and a second A/D (analog to digital) converter, and wherein the transmitting and receiving board is configured to transmit to the first A/D (analog to digital) converter a signal of a reflected wave of the ultrasound wave received from the ultrasound receiver via the motor drive unit as claimed.
Regarding claim 5, ltoh et al. teaches: further comprising: an optical unit configured to output to the logic device, a pulse signal having a frequency equal to that of the light source of wavelength sweeping light that is supplied to the imaging core (Fig. 7 shows that the pulse signal is related to the frequency of the wavelength sweeping light such that the optical unit can help time the ultrasound being used). 
Regarding claim 6, ltoh et al. teaches: wherein the logic device is configured to output the pulse signal from the converter to the first  A/D converter (Fig. 4 and 6; specifically the A/D element 455 after the demodulator as part of the logic device). 
Regarding claim 7, ltoh et al. teaches: wherein the logic device is configured to detect when the valid pulse from pulses from the converter, a pulse input from the optical unit immediately after the detection is output to the second A/D (analog to digital) converter (Fig. 4 and 6; specifically AID 427). 
Regarding claim 8, ltoh et al. teaches: wherein the first AID converter is configured to perform an AID conversion on the signal of the reflected wave of the ultrasound wave corresponding to the pulse received from the logic device, which the transmitting and receiving board has received from the ultrasound transceiver via the Motor Drive Unit and transmits the A/D converted signal to a signal processing unit of a control unit (Fig. 4; specifically that the ultrasound is connected to AID 455 which is in communication for trigger as seen in Fig. 7 and where the output of the AID 455 is to the signal processing unit). 
Regarding claim 9, ltoh et al. teaches: wherein the second AID converter is configured to perform an AID conversion on the pulse signal of the interference light corresponding to the pulse received from the logic device from the optical unit and to transmit the A/D converted signal to the signal processing unit of the control unit (Fig. 4; specifically that the optical unit is connected to AID 427 which is in communication for trigger as seen in Fig. 7 and where the output of the AID 427 is to the signal processing unit). 
Regarding claim 10, ltoh et al. teaches: wherein the signal processing unit is configured to generate line data of each line of the ultrasound tomographic image based on the signal from the first A/D converter and to generate line data of each line of the optical tomographic image based on the signal from the second A/D converter; and wherein the signal processing unit of the control unit is configured to store the generated line data of each line of both of the ultrasound tomographic image and the optical tomographic image in a memory (Figs. 4 and. 6; specifically that the two AID converters are linked to the optical and ultrasound units to convert their signal and send it to the signal processing unit and where this is all line data where both of the data is used to create images to send to memory/display [0002]). 
Regarding claim 11, Itoh teaches the imaging with 512 lines or pulses per revolutions ([0076] “the line data generating unit 601 generates the line data by using a signal of the encoder unit 406 of the radial scanning motor 405 output from the motor control circuit 429 so that the number of lines for one rotation of the radial scanning is 512” and [0077] “In addition, here, for example, the optical tomographic image is constructed of 512 lines”) therefore reading on the pulse signal corresponding to the rotation of the imaging core is 512 pulse/rev (15.36 kHz), 1,024 pulse/rev (30.72 kHz), or 2,048 pulse/rev (61.44 kHz) as claimed.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 2 recites “the logic device is configured to set from pulses in the converted pulse signal, as the valid pulse, a pulse according to a ratio between a number of set lines of the ultrasound image of one frame and a number of set lines of one frame of the optical tomographic image of one frame” and no prior art was found to teach this recitation for a close approximate synchronization between the sampling of the ultrasound imaging data and the optical imaging data with similar imaging lines in time and space according to a chosen ratio between the number of ultrasound lines per acquired frame/revolution and the number of optical lines per acquired frame/revolution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793

/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793